

109 HR 7540 IH: Protecting Lands Against Narcotics Trafficking Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7540IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. LaMalfa (for himself, Mr. Huffman, Mr. Lamborn, Mr. Rogers of Kentucky, Mr. Carbajal, and Mr. Cox of California) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, Natural Resources, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo impose enhanced penalties for conduct relating to unlawful production of a controlled substance on Federal property or while intentionally trespassing on the property of another that causes environmental damage, and for other purposes.1.Short titleThis Act may be cited as the Protecting Lands Against Narcotics Trafficking Act of 2020 or the PLANT Act of 2020.2.Controlled Substances Act penalty amendments(a)Environmental harms and other hazardsPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall amend and review the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 3 offense levels for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) while on Federal property or while intentionally trespassing on the property of another if the offense—(1)poses or creates a hazard to humans, livestock, fish, wildlife, the environment, or domestic animals;(2)degrades or harms the environment or natural resources;(3)diverts, redirects, obstructs, or drains an aquifer, spring, stream, river, or body of water or clear cuts, removes, or substantially alters timber or vegetation;(4)pollutes or contaminates an aquifer, spring, stream, river, body of water, soil, or native vegetation; or(5)constitutes a violation of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.), or the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(b)Aggravating rolePursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall amend and review the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 3 offense levels for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) while on Federal property or while intentionally trespassing on the property of another if the offender also received an adjustment under §3B1.1 (Aggravating Role).(c)Stream diversion or clear cutting on Federal property or while intentionally trespassing on the property of another(1)Prohibition on stream diversion or clear cutting on Federal property or while intentionally trespassing on the property of anotherSection 401(b) of the Controlled Substances Act (21 U.S.C. 841(b)), as amended by subsection (a), is amended by adding at the end the following:(8)Destruction of bodies of water or timber(A)In generalAny person who violates subsection (a) in a manner that diverts, redirects, obstructs, or drains an aquifer, spring, stream, river, or body of water or clear cuts or removes or substantially alters timber or vegetation while cultivating or manufacturing a controlled substance on Federal property or while cultivating or manufacturing a controlled substance while intentionally trespassing on the property of another shall be fined an amount not to exceed—(i)the amount authorized in accordance with this section;(ii)the amount authorized in accordance with the provisions of title 18, United States Code;(iii)$500,000 if the defendant is an individual; or(iv)$1,000,000 if the defendant is other than an individual.(B)Use of amounts from fines(i)In generalThe Secretary of the Treasury shall transfer to the Secretary of the Interior and the Secretary of Agriculture, for use in accordance with clause (ii), the amounts received as fines for a violation described in subparagraph (A).(ii)FundsThe Secretary of the Interior and the Secretary of Agriculture shall use the amounts transferred under clause (i) to address the environmental damage caused by any offense described in subparagraph (A), including by providing such funds to nonprofit organizations that address such damage.. (2)Federal sentencing guidelines enhancementPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall review and amend the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 1 offense level for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the offense involves the diversion, redirection, obstruction, or draining of an aquifer, spring, stream, river, or body of water or the clear cut or removal of timber or vegetation while cultivating or manufacturing a controlled substance on Federal property or while cultivating or manufacturing a controlled substance while intentionally trespassing on the property of another.(3)Technical and conforming amendmentSection 1402(b)(1)(A) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(b)(1)(A)) is amended—(A)in clause (i), by striking and at the end; and(B)by inserting after clause (ii) the following:(iii)section 401(b)(8) of the Controlled Substances Act (21 U.S.C. 841(b)(8)); and.(d)Booby traps on Federal propertySection 401(d)(1) of the Controlled Substances Act (21 U.S.C. 841(d)(1)) is amended by inserting cultivated, after is being.(e)Use or Possession of Firearms in Connection With Drug Offenses on Federal property or while intentionally trespassing on the property of anotherPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall review and amend the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 2 offense levels for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the offense involves the possession of a firearm while cultivating or manufacturing a controlled substance on Federal property or while cultivating or manufacturing a controlled substance while intentionally trespassing on the property of another.3.Public Lands Eradication, Remediation, and Enforcement Partnership(a)DefinitionsIn this section:(1)EradicationThe term eradication means the removal and destruction of illegally cultivated substances on Federal land.(2)EnforcementThe term enforcement means an action undertaken by law enforcement to prevent the cultivation of illegal substances on Federal land.(3)PartnershipThe term partnership means the Public Lands Eradication and Remediation Partnership, established by subsection (b).(4)Priority landsThe term priority lands means Federal land that is determined by the partnership to be a high priority for either eradication, remediation, enforcement, or a combination thereof.(5)RemediationThe term remediation—(A)means to facilitate the recovery of lands and waters that have been degraded, damaged, or destroyed by illegal marijuana cultivation or another illegal activity; and(B)includes—(i)removal of trash, debris, and other deleterious material and the materials and surfaces contaminated by such trash, debris, and deleterious material; and(ii)establishing the composition, structure, pattern, and ecological processes necessary to facilitate terrestrial and aquatic ecosystem sustainability, resilience, and health under current and future conditions.(b)EstablishmentThere is hereby established a Public Lands Eradication and Remediation Partnership.(c)PurposesThe purposes of the partnership are to—(1)coordinate the activities of Federal, State, Tribal, and local authorities, and the private sector, in the eradication and remediation of priority lands affected by illegal marijuana cultivation or associated illegal activities; (2)use the resources and expertise of each agency, authority, or entity in implementing eradication and remediation activities on priority lands in States, including sharing best practices on eradication and remediation of illegal substances on Federal lands; and(3)support existing ad hoc or permanent narcotics trafficking partnerships focused on marijuana eradication, remediation, and enforcement activities.(d)MembershipThe members of the partnership shall include the following:(1)The Secretary of Agriculture, or a designee of the Secretary of Agriculture to represent the Forest Service.(2)The Secretary of the Interior, or a designee of the Secretary of the Interior, to represent the United States Fish and Wildlife Service, Bureau of Land Management, the Bureau of Indian Affairs, and National Park Service.(3)The Director of the Office of National Drug Control Policy, or a designee of the Director.(4)A designee of the Governor of each State that opts to join the partnership to represent the interests of that State regarding the water and other natural resources of that State.(5)A designee of the Governor of each State that opts to join the partnership to represent the law enforcement interests of that State.(6)The Secretary of Homeland Security, or a designee of the Secretary of Homeland Security.(7)The Administrator of the Drug Enforcement Administration, or a designee of the Administrator of the Drug Enforcement Administration.(8)A designee of the National Guard.(9)One member to represent Indian Tribes, to be appointed by the Secretary of Agriculture.(10)One member to represent nongovernmental organizations with an interest in Federal land eradication and remediation, to be appointed by the Secretary of Agriculture.(11)One member to represent local governmental interests, to be appointed by the Secretary of Agriculture.(e)DutiesTo further the purposes of this section, the partnership shall have the following duties:(1)Identify priorities for eradication and remediation on Federal lands.(2)Secure resources from Federal and non-Federal sources to apply to eradication and remediation of Federal lands.(3)Carry out eradication and remediation on Federal lands.(4)Support efforts by Federal, State, Tribal, and local agencies, and nongovernmental organizations in carrying out eradication and remediation of priority lands.(5)Support research and education on the impacts of, and solutions to, illegal marijuana cultivation and other illegal activities on priority lands.(6)Document all actions taken by or known to the partnership to eradicate or remediate illegal substances on public lands, including tracking facilities used to test the following in cannabis or cannabis products:(A)Levels of tetrahydrocannabinol (THC) or cannabidiol (CBD).(B)Adulterants.(C)Pesticides.(D)Vitamins.(E)Heavy metals.(F)Other matter the presence of which may assist in tracing contamination to risks to human health.(7)Not later than 5 years after funds are first made available to carry out this Act, in consultation with the Deputy Assistant Secretary of Labor for Occupational Safety and Health, recommend the establishment of Federal guidelines, procedures, and best practices for handling pesticides found on Federal land that are not registered under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.). (8)Not later than 5 years after funds are first made available for this Act, submit a report to Congress on the actions and results of the partnership, including recommendations and changes for future action to prevent the spread of trespass grows on Federal lands, and public safety and environmental effects associated with the eradication, remediation, and prevention of trespass grows.(9)Involve other Federal, State, Tribal, and local agencies, nongovernmental organizations, and the public in eradication and remediation efforts, to the extent practicable.(10)Coordinate activities among States, political subdivisions of States, and Federal agencies, contracting to use commercially available aerial imagery, remote sensing, and geospatial data acquisition services using manned aircraft operations, unmanned aircraft systems, satellites, and other technologies to observe, monitor, and identify illegal marijuana cultivation and other illegal activities in support of eradication and remediation efforts authorized by this Act in a manner consistent with Federal law, in a manner consistent with California v. Ciraolo (476 U.S. 207) and Dow Chemical Co. v. United States (476 U.S. 227).(11)When appropriate, designate a lead agency when activities undertaken under this Act involve more than one jurisdiction or one or more Federal agencies.(12)Before taking any action that may impact Tribal lands, consult with the Indian Tribe whose land may be impacted by that action.(13)Take any other actions consistent with the authorities granted herein to address eradication and remediation of Federal lands.(f)AuthoritiesTo implement this section, the partnership may, subject to the prior approval of the Secretary of Agriculture—(1)make grants to States, political subdivisions of States, nonprofit organizations, and other persons;(2)enter into cooperative agreements with, or provide grants or technical assistance to, States, political subdivisions of States, nonprofit organizations, Federal agencies, and other interested parties;(3)hire and compensate staff to perform inherently governmental functions;(4)obtain funds or services from any source, including Federal and non-Federal funds, and funds and services provided under any other Federal law or program;(5)contract for commercially available goods or services; and(6)support activities of partners and any other activities that further the purposes of this section.(g)ProceduresThe partnership shall establish such rules and procedures as it deems necessary or desirable.(h)Service without compensationMembers of the partnership shall serve without pay.(i)Duties and authorities of the secretary of agriculture(1)In generalThe Secretary of Agriculture shall convene the partnership on a regular basis to carry out this section.(2)Technical and financial assistanceThe Secretary of Agriculture and Secretary of the Interior may provide technical and financial assistance, on a reimbursable or nonreimbursable basis, as determined by the appropriate Secretary, to the partnership or any members of the partnership to carry out this section.(3)Cooperative agreementsThe Secretary of Agriculture and Secretary of the Interior may enter into cooperative agreements with the partnership, any members of the partnership, or other public or private entities to provide technical, financial, or other assistance to carry out this section.(j)Public lands marijuana eradication, remediation, and enforcement fund(1)In generalThere is established in the Treasury of the United States a fund, to be known as the Public Lands Marijuana Eradication, Remediation, and Enforcement Fund (referred to in this section as the Fund).(2)DepositsFor each of fiscal years 2021 through 2026, there shall be deposited in the Fund an amount equal to 50 percent of all energy development revenues due and payable to the United States from oil, gas, coal, or alternative or renewable energy development on Federal land from the Mineral Leasing Act (30 U.S.C. 181 et seq.), that would otherwise be credited, covered, or deposited as miscellaneous receipts under Federal law.(3)Maximum amountThe amount deposited in the Fund under paragraph (1) shall not exceed $25,000,000 for any fiscal year.(4)Effect on other revenuesNothing in this section affects the disposition under Federal law, including the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432), the Mineral Leasing Act (30 U.S.C. 181 et seq.), and chapter 2003 of title 54, United States Code, of energy development revenues—(A)to special funds, trust funds, or States; or(B)that have been otherwise appropriated under Federal law.(k)Availability of fundsAmounts deposited in the Fund shall be available to the Secretary without further appropriation or fiscal year limitation.(l)Use of fundsAmounts deposited in the Fund shall be used for the duties under subsection (e), as determined by the Secretary.(m)Prohibited use of fundsNo amounts in the Fund shall be used for land acquisition.(n)Public Donations(1)In generalThe Secretary of the Interior, the Director of the National Park Service, the Director of the United States Fish and Wildlife Service, the Director of the Bureau of Land Management, and the Assistant Secretary of Indian Affairs may accept public cash or in-kind donations that advance efforts to—(A)advance the goals and efforts of the Public Lands Eradication, Remediation, and Enforcement Partnership; and(B)encourage relevant public-private partnerships.(2)Credits to fundAny cash donations accepted under paragraph (1) shall be credited to, and form a part of, the Fund.